



COURT OF APPEAL FOR ONTARIO

CITATION:
Miller Group Inc. v. James, 2014 ONCA 335

DATE: 20140429

DOCKET: C57287

Sharpe, Epstein and Pepall JJ.A.

BETWEEN

Miller Group Inc. and Smith Construction
    (Division of Miller Group)

Appellants (Defendants)

and

Jimmie Raymond James and Brenda Lee James

Respondents (Plaintiffs)

and

Sernoskie Bros. Limited
    and Alan Joseph Sernoskie

Respondents (Defendants)

Ryan D. Garrett, for the appellants

Robert
    E. Houston, Q.C. and Jaime Wilson, for the respondents Jimmie Raymond James and
    Brenda Lee James

Craig
    OBrien, for the respondents Sernoskie Bros. Limited et al

Heard: April 17, 2014

On appeal from the order of Justice Timothy D. Ray of the
    Superior Court of Justice, dated June 4, 2013.

Sharpe J.A.:

[1]

This appeal involves the interpretation and application of a
    Pierringer or proportionate share settlement agreement.

[2]

The plaintiffs, Jimmy and Brenda James (the Jameses), commenced this
    action in negligence and nuisance for property and personal injury damages.
    They allege that the damages were caused by a fly rock incident following
    blasting at a quarry owned by the appellant Miller Group Inc. and Smith
    Construction (Miller Group) and operated by the respondents Sernoskie Bros.
    Limited and Alan Sernoskie (the Sernoskies). The Miller Group cross-claimed
    against the Sernoskies for indemnity, alleging that the Sernoskies had  agreed
    to indemnify them for claims such as those asserted by the Jameses and to add
    them as named insureds on their liability insurance.

[3]

After the completion of discoveries, the Jameses and the Sernoskies
    entered into a settlement agreement modeled on that used in
Pierringer v.
    Hoger
(1963), 124 N.W.2d 106 (Wis.S.C.) and considered in
M
    (J.) v. Bradley
(2004), 71 O.R. (3d) 171 (C.A.) and
Amoco Canada
    Petroleum Co. v. Propak Systems Ltd.
(2001) 200 D.L.R. (4th) 667 (Alta.
    C.A.), leave to appeal to S.C.C. refused [2001] S.C.C.A. No. 383. The
    settlement agreement provided that the Sernoskies would pay the Jameses $30,000
    for damages and $5,000 for costs in return for a dismissal of the Jameses action
    against the Sernoskies and a full release. The agreement further provided that
    the Jameses were entitled to pursue their claims against the Miller Group only
    with respect to the several liability of those defendants and that the Jameses
    would amend their statement of claim accordingly. The Jameses were required to
    restrict their claims to sums for which the Miller Group may be severally
    liable. Significantly, the Jameses specifically agreed only to pursue the
    Miller Group for claims for which the Miller Group shall have no basis to seek
    contribution, indemnity, relief over or relief by way of equitable subrogation,
    declaratory relief or otherwise against the [Sernoskies]. The Jameses further
    agreed to indemnify the Sernoskies for any cross-claims or claims for indemnity
    that were, are or could be raised in the action.

The motions and order under appeal

[4]

This appeal arises from an order made on three motions brought and heard
    together:

1.

The Jameses moved for leave to amend their statement of claim to remove
    the Sernoskies and to restrict their claim to one for several damages against
    the Miller Group based in nuisance;

2.

The Sernoskies moved for summary judgment against the Miller Group
    asking for dismissal of the Miller Groups cross-claim against them;

3.

The Miller Group moved for summary judgment against the Jameses on the
    ground that the Jameses were estopped from proceeding against the Miller Group
    under the terms of the settlement agreement and in the light of the Sernoskies
    oral or implied agreement to indemnify the Miller Group.

[5]

The motion judge:

1. Granted
    the Jameses motion to remove the Sernoskies from the action and to amend the
    statement of claim.

2. Granted
    the Sernoskies motion for summary judgment dismissing the Miller Group
    cross-claim and;

3.
    Dismissed the Miller Groups motion for summary judgment to dismiss the Jameses
    claim. The order further provided, however, that the Miller Group is entitled
    to amend its statement of defence to seek a declaration for contribution and
    indemnity and that it shall be entitled to seek that declaration notwithstanding
    the removal of the Sernoskies from the proceedings.  The motion judge said that
    this declaration was to replace the Miller Groups cross-claim against the
    Sernoskies.

Issues

[6]

The Miller Group appeals the dismissal of its cross-claim against the Sernoskies
    and dismissal of its motion for summary judgment to dismiss the Jameses claim.
    As the provision in the order dismissing the Miller Group cross-claim is final
    in nature, we proceeded to entertain both aspects of this appeal pursuant to
    the
Courts of Justice Act
, R.S.O. 1990, c.C-43, s. 6(2).

Analysis

[7]

It is common ground that under the terms of the settlement agreement,
    the Jameses have surrendered any right to pursue the Miller Group for damages
    for which the Miller Group has a claim against the Sernoskies for indemnity. In
    support of its position before the motion judge resisting the Sernoskies
    motion for summary judgment to dismiss the cross-claim and advancing its claim
    for summary judgment to dismiss the Jameses claim, the Miller Group provided
    an affidavit from its property manager, Thomas Jones. In that affidavit, Jones
    deposed that while there was no written agreement setting out the terms of
    service by the Sernoskies to the Miller Group, the Sernoskies were responsible
    for the design and execution of all blasting operations at the Miller Group
    quarry and the Miller Group relied entirely on their expertise. Jones further
    deposed that it was the Miller Groups expectation that if the blasting
    operations conducted by the Sernoskies caused any damage, the Sernoskies would
    indemnify the Miller Group for such damages. Jones was not cross-examined on
    that affidavit and neither the Jameses nor the Sernoskies provided any evidence
    to challenge the allegation of an implied indemnity agreement.

[8]

The motion judge found, in my view correctly, that the Miller Groups substantive
    right to seek a reduction of its own liability if any to the plaintiff by
    virtue of an assessment of contribution or indemnity by Sernoskie, if any, is
    preserved and that the Miller Groups right to a reduction of its exposure to
    the plaintiffs by any amount it can assert against Sernoskie by way of
    contribution or indemnity remains. However, the motion judge made no comment
    or finding as to whether the Jones affidavit was sufficient to establish an
    indemnity agreement and a consequent right to reduction or elimination of the
    Jameses claim in its entirety. His order that the Miller Group should be
    allowed to advance a claim for a declaration for contribution and indemnity
    notwithstanding the removal of the Sernoskies indicates that he thought there
    was an arguable basis for such a claim.

[9]

In my view, the motion judge erred by failing to address the factual and
    substantive basis for the Miller Groups claim for summary judgment dismissing
    the Jameses claim. The combination of the terms of the settlement agreement
    and the assertion of an indemnity agreement between the Miller Group and the
    Sernoskies gives rise to a threshold question as to the Miller Groups
    liability for the damages claimed by the James. The Miller Group brought a
    motion for summary judgment to have that threshold issue determined, but the
    motion judge failed to deal with it.

[10]

In
    oral argument before us, counsel for the Miller Group submitted that we should
    grant summary judgment dismissing the claim on the basis that the Jones
    affidavit asserting an implied indemnity agreement was uncontradicted. In my
    view, it would not be appropriate in the circumstances of this case to give
    that relief. First, I agree with counsel for the Jameses that the Jones
    affidavit is at least to some extent equivocal. Second, my review of the entire
    record, especially the factums filed on appeal and the reasons of the motion
    judge, as well as the oral submissions of counsel on this appeal, suggests to
    me that this matter was not presented to the motion judge with the same clarity
    that emerged during the oral argument of this appeal.

[11]

On
    the other hand, the Miller Group has raised a significant threshold issue as to
    its liability and in my view the Miller Group is entitled to have that
    threshold issue determined by way of summary judgment. The issue of whether the
    Miller Group can establish an implied oral agreement with the Sernoskies for
    indemnification is one that can and should be determined, if necessary pursuant
    to the  procedure contemplated by rule 20.04 (2.2). This is a narrow and
    discrete issue involving oral evidence from a small number of witnesses that
    can be gathered in a manageable period of time and in which evidence is likely
    to have a significant impact on whether summary judgment is warranted: see
Hryniak
    v. Mauldin
,

2014 SCC 7, 366 D.L.R. (4th)

641 para.
    61-65;
Combined Air Mechanical Services v. Flesch
(2011), 108 O.R.
    (3d) 1 at para. 103.

[12]

In
    these circumstances, the appropriate order is to allow the appeal from the
    order dismissing the Miller Groups cross-claim and dismissing the Miller
    Groups motion for summary judgment to dismiss the Jameses claim and to remit
    the matter to the Superior Court for determination of the issue whether the
    Miller Group has a contractual right of indemnity against the Sernoskies. We
    were advised that the action is ready for trial and we leave the details of how
    best to schedule this motion in relation to the trial entirely in the discretion
    of the Superior Court of Justice.

[13]

The
    Miller Group is entitled to its costs of the appeal fixed at $10,000, inclusive
    of disbursements and applicable taxes.

Robert J. Sharpe
    J.A.

I agree Gloria
    Epstein J.A.

I agree Sarah Pepall
    J.A.

Released: April 29, 2014


